office_of_chief_counsel internal_revenue_service memorandum number release date cc psi b03 jrworst postu-129615-14 third party communication none date of communication not applicable uilc date date to john a guarnieri associate area_counsel philadelphia group large business international from richard t probst senior technician reviewer branch passthroughs special industries subject applicability of revproc_2007_65 to sec_48 energy_credit partnership this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend llc dre sec_1 sec_2 sec_3 a b c ------------------------------------------------ --------------------- --------------------------------------- ---------------------------------- ------------------------------- --------------- ------------------ --------------------- postu-129615-14 d e a b c d e f g h i dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree dollar_figuref dollar_figureg dollar_figureh dollar_figurei dollar_figurej a b ---------------------- ----------------- ------ ------ ------ ------ ------ ---- ---------- ---- ------ ---------------- ---------------- ---------------- ------------ ---------------- -------------- -------------- ------------ ------------ ---------- ----- ----- postu-129615-14 c --- state ------------ state ------------ date ------------------------ date -------------------------- date -------------------------- date -------------------------- date --------------------- date ---------------- date ---------------- year ------ issue whether llc may rely on the safe_harbor in revproc_2007_65 2007_2_cb_967 with respect to sec_48 energy credits conclusion revproc_2007_65 does not apply to partners or partnerships with sec_48 energy credits further llc does not satisfy all of the safe_harbor requirements of revproc_2007_65 facts transactions relating to solar generators llc a state limited_liability_company was formed on date on date llc entered into three agreements first llc entered into a purchase agreement with sec_1 a state corporation that is classified as an s_corporation to acquire a solar generators at a purchase_price of dollar_figurea individuals a and b own a and b of sec_1 respectively the purchase was financed by a dollar_figureb loan from sec_1 as discussed in the next paragraph dre’s capital contributions to llc as discussed below financed the balance of the purchase_price under the purchase agreement sec_1 agrees to indemnify and hold llc harmless from and against any loss lawsuit liability damage cost and expense postu-129615-14 including reasonable attorneys’ fees which arise out of or result from i claims by third parties against llc that the solar generators has caused damage to property or bodily injury ii claims by third parties against llc that has now or ever infringed violated or misappropriated the intellectual_property of any other person iii any defects in the solar generators and iv the inaccuracy or breach of any representation warranty or covenant of sec_1 contained in or made pursuant to the agreement sec_1 also represents that all of the solar generators constitute energy_property as defined in sec_48 of the internal_revenue_code and that no portion of the solar generators must be excluded from basis in determining the amount of energy_credit available with respect to the solar generators under sec_48 second llc gave sec_1 a promissory note to pay for the solar generators on date under the note llc is to pay sec_1 dollar_figurec per month for b months as security llc gave sec_1 a security_interest in the solar generators and any proceeds of the rents received by llc under the lease agreement discussed in the next paragraph the note provides that llc’s members officers directors or managers do not have any personal liability for any of the obligations under the note sec_1 agrees that upon a default that it will look solely to llc and collateral pledged by llc in support of llc’s obligations third llc entered into a lease agreement with sec_2 a state corporation that is classified as an s_corporation to lease all of llc’s solar generators related individuals a and c respectively own c and d of sec_2 the lease_term begins on date pursuant to the lease sec_2 was responsible for the maintenance and repair of the solar generators sec_2 also ensures that the solar generators are operational and capable of producing solar_energy at all times throughout the lease’s rental term which was for c months the amount of rent was dollar_figured per month under the lease agreement sec_2 agrees to indemnify llc for all liability obligations losses damages penalties claims suits costs and expenses including attorneys’ fees arising out of or related to the possession leasing renting operation maintenance repair control or use of the solar generators structure of llc on date dre and sec_3 entered into a written_agreement regarding llc’s operation dre a state limited_liability_company owns e of llc dre is wholly-owned by d an individual sec_3 a state corporation that is classified as an s_corporation owns the remaining f individuals a and e own a and b of sec_3 respectively the purpose of llc is to acquire and lease solar generators dre is obligated to make capital contributions to llc projected to equal dollar_figuree in three installments the first installment in the amount of dollar_figuref is payable on date the second installment in the amount of dollar_figureg is payable on the date the solar generators are placed_in_service the third installment in the amount of dollar_figureh is payable upon dre’s receipt of the schedule_k-1 for year as a condition_precedent to dre’s obligation_to_contribute the second and third installments sec_3 must certify that the use and postu-129615-14 operation of the solar generators in all material respects complies with sec_48 and that the solar generators have been placed_in_service for purposes of claiming the tax_credit and have been delivered to sec_2 under the lease agreement described above no default has occurred no bankruptcy has occurred sec_3 is not in breach of any provision under the llc agreement that dre will have sufficient basis in llc and capital_account balance and share of minimum gain to claim its full proportionate share of the tax_credits and bonus_depreciation in the year the solar generators are placed_in_service and llc continues to own the solar generators dre will defer its capital contributions if these requirements are not met the amount of dre’s capital_contribution to llc was designed to equal ----------for each dollar of federal energy credits llc expected to receive if the energy credits were less than anticipated then sec_3 would contribute e of the tax_credit shortfall the adjustment payment and an amount equal to interest on such amount at the short term_applicable_federal_rate plus ----- basis points but not more than ------ per annum from date until the date of the adjustment payment llc would subsequently distribute this total to dre if the energy credits were greater than anticipated then dre would contribute an amount equal to g of e of the tax_credit excess in the event the amount of the energy credits varies because of an irs audit the llc agreement treats the variation as a tax_credit shortfall or tax_credit excess under the agreement if the energy credits allocated to dre are recaptured sec_3 would contribute to llc an amount equal to the recapture llc would subsequently distribute this amount to dre if the solar generators were placed_in_service prior to dre’s admission into llc sec_3 would purchase dre’s interest for an amount equal to dre’s total capital contributions plus interest from date through date items of income loss and credit are allocated e and f to dre and sec_3 respectively after date the allocations are h and i to dre and sec_3 respectively through date dre is entitled to a dollar_figurei preferred annual distribution an irrevocable and automatically renewable letter_of_credit issued by a bank reasonably acceptable to dre guarantees the preferred distribution sec_3 does not receive a preferred distribution in addition for each year dre is a member of llc dre is entitled to an annual asset management fee of dollar_figureh per annum to cover costs associated with visits to the solar generators and for other asset management tasks the llc agreement allocates net_income and loss and credits in accordance with the members’ ownership_interest through date llc will distribute cash as follows - payment of dre’s preferred annual distribution - payment to dre for any amounts distributable and or due and payable to dre because dre indemnified sec_3 or there is a tax_credit shortfall postu-129615-14 - payment to dre for any portion of the asset management fee for any prior year and the current_year which has not been paid in full - payment to sec_3 for any operating deficit loans and - the balance is distributed e to dre and f to sec_3 from and after date llc distributes cash the same as above except there is no preferred annual distribution to dre and the balance is distributed h to dre and i to sec_3 put and call options sec_3 has a call option to purchase dre’s interest in llc sec_3 may exercise the call option on date which i sec_90 days after date the price of the call option is equal to the fair_market_value of dre’s interest dre has a put option to have its interest redeemed by llc dre may exercise its option on date one year after date if dre exercises its option llc will distribute to dre e of distributable cash until dre has been distributed on a cumulative basis cash equal to the lesser_of the fair_market_value of dre’s interest or the positive amount of dre’s capital_account risks and responsibilities of the members sec_3 is the managing member of llc while dre is the investor member the llc agreement vests in sec_3 all authority rights and powers conferred by law and those required or appropriate to the management of llc’s business sec_3 is also obligated to adequately insure the assets of llc as well as obtaining insurance for the value of the energy credits sec_3 will take any_action required to insure the solar generators will initially qualify and continue to qualify for energy credits and to avoid recapture or reduction of the energy credits or the imposition of penalties or interest on llc or its members for failure to comply with sec_48 if at any time before date an operating deficit exists or there is insufficient cash to make the annual preferred distribution to dre then sec_3 will make a loan to llc equal to the operating deficit the loan would be non-interest bearing and is only repayable from llc’s distributable cash all liabilities are nonrecourse to dre dre’s liability is limited to its capital contributions it has no other liability to contribute money to llc it is not obligated to make loans to llc law and analysis sec_48 provides for an energy_credit equal to percent of the cost_basis of qualifying solar_energy_property placed_in_service before date postu-129615-14 in the irs issued revproc_2007_65 2007_45_irb_967 to set forth a safe_harbor under which the irs will respect the allocation of sec_45 wind_energy production tax_credits by partnerships in accordance with sec_704 the revenue_procedure applies only to partners or partnerships with sec_45 production tax_credits from renewable sources from wind thus the revenue_procedure does not apply to any other tax_credits among the safe_harbor requirements are at least percent of the fixed capital contributions plus reasonably anticipated contingent_capital contributions to be contributed by the investor with respect to an interest in the partnership must be fixed and determinable obligations that are not contingent in amount or certainty of payment the investor may not have a contractual right to cause any party to purchase its partnership_interest in the partnership and the investor may not be the beneficiary of a guarantee of a tax_credit allocation but rather must bear the risk that the partnership’s activities do not give rise to an anticipated amount of credit revproc_2007_65 does not apply to partners or partnerships with sec_48 energy credits revproc_2007_65 clearly provides that the safe_harbor only applies to partners or partnerships with sec_45 wind_energy production tax_credits in addition revproc_2007_65 applies to a production_tax_credit the amount of which varies over time based on how much wind_energy the partnership produces the requirements of such a credit are different than an investment_tax_credit such as the sec_48 energy_credit which is an upfront credit that permits the investor to recover its initial investment much more quickly than an investor receiving a production_tax_credit thus llc cannot use the safe_harbor provided by revproc_2007_65 for support that the irs should respect its allocation of sec_48 energy credits to dre although revproc_2007_65 is not applicable llc does not meet all of the requirements of the safe_harbor first of dre’s capital contributions that it makes in three installments only dre’s first installment is fixed and determinable the amount of the first installment dollar_figuref is less than of its total expected contribution dollar_figuree second dre has a contractual right to have llc to redeem its interest third dre does not bear the risk that llc’s activities do not give rise to an anticipated credit_amount in the event llc generates credits less than expected then sec_3 contributes the shortfall which llc will subsequently distribute to dre further sec_3 is obligated to purchase insurance in the amount of the total anticipated energy credits case development hazards and other considerations postu-129615-14 postu-129615-14 postu-129615-14 this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
